Citation Nr: 0114356	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946 and from July 1951 to May 1953.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, (the RO) which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  In an unappealed January 1984 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.   

2.  Evidence submitted since the RO's January 1984 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.    


CONCLUSION OF LAW

Evidence submitted since the RO's final January 1984 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss, which was 
denied by the RO in January 1984.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations and discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110 (West 1991); 38 C.F.R. 
3.3 03 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2000).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  

A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A) (the VCAA).

The Board observes that the VCAA, however, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).
   


Analysis

In a January 1984 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran was notified of this 
determination by a letter from the RO dated January 23, 1984.  
The veteran did not file a timely appeal with respect to this 
decision.  Thus, the Board finds that the January 1984 rating 
decision became final one year after the issuance of 
notification of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board notes, in passing, that in March 1985, the veteran 
submitted an application to reopen the claim for entitlement 
to service connection for hearing loss.  He submitted a 
February 1985 medical statement with this claim.  The veteran 
requested a hearing in conjunction with his claim.  Review of 
the record reveals that the RO scheduled the veteran for two 
hearings.  The veteran requested a postponement of the 
hearings because he needed more time to gather evidence.  In 
an October 1985 letter, the RO informed the veteran that 
before they would schedule the veteran for a hearing, they 
wanted to know if the veteran had completed collecting the 
evidence pertinent to his claim.  The RO informed the veteran 
that if he wished the RO to schedule a hearing for him, he 
needed to notify the RO on the enclosed VA Form 21-4138.  The 
record shows that the veteran did not respond to this letter 
and did not have contact with the RO until May 2000.  Since 
the veteran did not provide the requested information within 
one year of the October 1985 letter, the March 1985 claim is 
considered abandoned.  38 C.F.R. § 3.158(a) (2000).
 
In order to reopen the claim for service connection for 
bilateral hearing loss, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156

At the time of the January 1984 rating decision, the evidence 
of record included the veteran's service medical records for 
his first period of service including a June 1946 service 
medical record which indicates that the veteran had 
complaints of ringing in the ears after being on a firing 
range; VA dental treatment records dated from 1947 to 1950; 
service personnel records including the veteran's DD Form 
214, honorable discharge certificate and WD AGO Form 53-55; 
and audiometric evaluation reports dated in May 1971, 
September 1982, and May 1983.  

In the January 1984 rating decision, the RO denied service 
connection for bilateral hearing loss because the condition 
noted in service (complaints of ringing in the ears) was 
considered to be acute and transitory.  The RO also indicated 
that chronicity was not established during service and the 
first diagnosis of a hearing loss was made in May 1971, which 
was many years since his discharge from the military service.    

The evidence submitted since the January 1984 decision 
includes a medical statement by Dr. R.G.; a copy of a service 
medical record dated in June 1946; and a hearing evaluation 
report dated in May 2000.  

In the February 1985 statement, Dr. R.G. stated that the 
veteran was evaluated on September 1984.  Dr. R.G. indicated 
that it was noted that the veteran had a hearing problem 
documented by his employer since 1971.  Dr. R.G. stated that 
the veteran claimed he worked in noisy areas on a average of 
four hours per day for over 31 years and only recently, he 
had worn ear defenders.  Dr. R.G. indicated that the veteran 
reported that while he was in military service, he sustained 
a significant hearing loss as a result of noise exposure from 
guns and he felt that he essentially lost his hearing for 
about four days on one occasion.  Dr. R.G. noted that this 
was documented in the records.  Dr. R.G. indicated that an 
audiogram was done and this showed that the veteran had a 
high frequency sensorineural hearing loss with a recovery in 
the higher frequencies.  Dr. R.G. indicated that this loss 
was symmetrical and the curve was quite consistent with and 
suggestive of hearing loss due to noise exposure.  Dr. R.G. 
stated that he could not conclude whether the work noise 
exposure or the military noise exposure was the cause or the 
degree of each.  Dr. R.G. indicated that the veteran had 
hearing loss for the purposes of workers compensation.   

The May 2000 evaluation report from the R. Hearing and Speech 
Center indicates that the veteran had normal to moderate low 
frequency hearing loss and moderately severe to severe high 
frequency hearing loss in the right and left ears.  

The Board finds that the June 1946 service medical record is 
not new evidence.  This service medical record was previously 
submitted to the decisionmakers and was part of the record at 
the time of the January 1984 rating decision.  This evidence 
was considered at the time by the RO at that time.  Thus, the 
Board finds that this service medical record is cumulative 
and duplicative.  

However, the Board finds that the February 1985 statement by 
Dr. R.G. is new and material evidence.  This medical evidence 
establishes a possible relationship between the veteran's 
bilateral hearing loss and his period of service.  This 
evidence was not previously submitted to agency 
decisionmakers.  The Board finds that this medical evidence 
of record bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran's 
bilateral hearing loss was incurred in or is medically 
related to his period of service.  As noted above, the reason 
for the denial of service connection in January 1984 was that 
the hearing complaints in service were acute and transitory 
and that there was no evidence of chronicity between the 
veteran's bilateral hearing loss and service.  In the 
February 1985 statement, Dr. R.G. indicated that the 
veteran's hearing loss was consistent with and suggestive of 
hearing loss due to noise exposure.  Thus, the Board finds 
that the medical statement establishes a possible 
relationship between the veteran's bilateral hearing loss and 
service.  

The Board notes that Dr. R.G. indicated that he could not 
conclude whether the veteran's hearing loss was due to noise 
exposure at the veteran's place of employment or in service.  
However, the Board still finds this medical statement to be 
material evidence even though it does not conclusively 
establish a relationship between the veteran's hearing loss 
and service.  As noted above, in Hodge, the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  See Hodge v. West, 155 F.3d at 
1363.  The Board finds that the statement by Dr. R.G. 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's hearing loss.  Thus, 
the Board finds that the statement by Dr. R.G. dated in 
February 1985 is new and material evidence.   

The Board also finds that the May 2000 evaluation report from 
the R. Hearing and Speech Center is new and material 
evidence.  This medical evidence establishes that the veteran 
currently has bilateral hearing loss and that the hearing 
loss is more severe since 1984, when the veteran first filed 
the claim for service connection.  This medical evidence 
establishes that the veteran has bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  Clearly, this evidence was not 
previously submitted to agency decisionmakers.  The Board 
finds that this medical evidence contributes to a more 
complete picture of the veteran's hearing loss and is 
relevant to the veteran's claim.  Thus, the Board finds that 
the May 2000 audiometric evaluation report is new and 
material evidence.   

In summary, the Board finds that the evidence submitted since 
the January 1984, specifically the statement by Dr. R.G. and 
the May 2000 audiometric evaluation report, is not cumulative 
of previously submitted evidence, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted, and the claim is reopened. 

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss will be remanded to the RO for development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000.   




ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  To that extent only, the 
appeal is granted.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  

The veteran asserts that he incurred bilateral hearing loss 
in service in 1946.  There is medical evidence of record 
which establishes that the veteran currently has bilateral 
hearing loss.  The May 2000 audiometric evaluation report 
shows that the veteran has bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  

Service medical records show that in June 1946, the veteran 
sought medical treatment for ringing in the ears. He reported 
that he had been on a firing range one week prior and since 
then, both ears have been ringing.  The service medical 
record indicates that the veteran's eardrums were intact and 
his hearing was okay now.  A service separation examination 
in November 1946 indicates that the veteran's hearing was 
15/15 (whispered voice) for both ears.  No ear abnormalities 
were detected.  

There is evidence that the veteran's bilateral hearing loss 
may be associated with his service.  In the February 1985 
statement, Dr. R.G. stated that he evaluated the veteran on 
September 1984 and the veteran had high frequency 
sensorineural hearing loss with a recovery in the higher 
frequencies.  Dr. R.G. indicated that the veteran's current 
hearing loss was consistent with and suggestive of hearing 
loss due to noise exposure.  Dr. R.G. noted that the veteran 
had a hearing problem documented by his employer since 1971.  
However, Dr. R.G. also noted that the veteran reported that 
while he was in military service, he sustained a significant 
hearing loss as a result of noise exposure from guns. 

As noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A) (VCAA)

The VCAA specifically provides that VA's statutory duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  

The Board finds that a VA audiological examination is 
necessary, since there is medical evidence that the veteran 
currently has bilateral hearing loss, evidence of noise 
exposure in service, and medical evidence which indicates 
that the veteran's bilateral hearing loss may be associated 
with his period of service.  The Board notes that the veteran 
was not afforded a VA examination.  Thus, the Board finds 
that a VA examination is necessary to determine the etiology 
of the bilateral hearing loss.     

Review of the record further reveals that the veteran's 
service medical records for his second period of service, 
from July 1951 to May 1953, are not associated with the 
record and it does not appear that the RO made an attempt to 
obtain such records.  The only service medical records 
associated with the claims folder are the service medical 
records for the period of service from June 1945 to December 
1946.  The only request for service medical records 
associated with the claims folder is dated in December 1947.  
The VCAA specifically provides that the assistance provided 
by the Secretary shall include obtaining the claimant's 
service medical records if relevant to the claim.  See VCAA.  
The Board finds that the veteran's service medical records 
for his second period of service are relevant to the 
veteran's claim since such records may show that the veteran 
had bilateral hearing loss in service.  

Lastly, the Board notes that there is evidence of record that 
the veteran may have received workers compensation benefits 
for the bilateral hearing loss.  The February 1985 statement 
by Dr. R.G. indicates that the veteran had hearing loss for 
the purposes of workers compensation.  The RO should contact 
the veteran and ask him whether he received workers 
compensation benefits for hearing loss in 1985.  If the 
veteran was awarded such benefits, the RO should make an 
attempt to obtain such records.  The Board finds that these 
records are relevant to the veteran's claim for service 
connection for bilateral hearing loss because the records may 
establish the etiology of the hearing loss.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should make an attempt to 
secure the veteran's service medical 
records for his second period of service 
from July 1951 to May 1953 through 
official channels.  Documentation of such 
attempts should be associated with the 
claims folder.  

2.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for his 
bilateral hearing loss since separation 
from service in 1946.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not currently associated with 
the claims folder. 

3.  If the veteran received workers 
compensation benefits for hearing loss, 
the RO should obtain a complete copy of 
any administrative and medical records 
associated with the veteran's claim for 
workers compensation benefits and any 
decision reached in the veteran's case.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.

4.  The RO should for a VA examination to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  The 
veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.  
The examiner should review the veteran's 
medical history, including the service 
medical records, and provide an opinion 
as to the etiology of the bilateral 
hearing loss.  Specifically, the examiner 
should render an opinion as to whether it 
is at least as likely as not that noise 
exposure in service caused, in whole or 
in part, the current hearing loss  If in 
part, the examiner should estimate the 
degree of loss attributable to the in-
service noise exposure, or state that 
such an estimate is not possible.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

5.  Thereafter, the veteran's claim for 
entitlement to service connection for 
bilateral hearing loss should be 
adjudicated by the RO.  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

